Drinker Biddle & Reath LLP One Logan Square, Suite 2000 Philadelphia, PA 19103 (215) 988-2700 (Phone) (215) 988-2757 (Facsimile) www.drinkerbiddle.com October 8, 2014 VIA EDGAR TRANSMISSION Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: The Arbitrage Funds (the “Trust”) (1933 Act Registration No. 333-30470) (1940 Act Registration No. 811-09815) Ladies and Gentlemen: On behalf of the Trust, transmitted herewith for filing under the Securities Act of 1933, as amended (the “Securities Act”), and the Investment Company Act of 1940, as amended, is Post-Effective Amendment No. 29 to the Trust’s Registration Statement on Form N-1A (the “Amendment”). The Amendment is being filed pursuant to paragraph (a)(2) of Rule 485 under the Securities Act to register shares of a new series of the Trust, the Arbitrage Tactical Equity Fund. Questions and comments concerning this filing may be directed to the undersigned at (215) 988-2699. Very truly yours, /s/ Nancy P. O’Hara Nancy P. O’Hara cc: Joshua B. Deringer Jennifer Avicolli Enclosure
